Citation Nr: 1635178	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  08-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for peripheral vascular disease of the left lower extremity with resultant amputation, claimed as due to VA treatment in April 2007 and July 2007.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1972 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court). 

This matter was originally before the Board on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, a videoconference Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of that hearing is associated with the claims file.  (In June 2016, the Veteran was notified that the VLJ who conducted the hearing was no longer employed by the Board and provided the opportunity to request a second hearing in accordance with 38 C.F.R. § 20.707 (2014).  He did not respond.)  

In February 2011, the Board remanded the matter of entitlement to compensation under 38 U.S.C.A. § 1151, claimed as due to VA treatment received in April 2007 and July 2007, for additional development, to include obtaining all pertinent VA treatment records, SSA records, and a VA examination.  [The February 2011 Board decision also denied a service connection claim for left knee disability; that matter is no longer before the Board.] 

This matter was again before the Board in January 2014, when it was denied.  The Veteran appealed that decision to the Court, resulting in a July 2014 Joint Motion for Remand (JMR) by the parties.  A July 2014 Court Order remanded the matters for compliance with the instructions in the JMR.  In November 2014, the Board again remanded the matter for additional development consistent with the JMR; the matter has been returned to the Board. 

This matter has been reassigned to the undersigned.

A separate claim of entitlement to compensation under 38 U.S.C. § 1151 based on VA's delay in providing (or refusal to provide) hyperbaric oxygen treatment was raised by the record in December 2007 private medical records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).


FINDING OF FACT

With respect to VA treatment provided in April 2007 and July 2007, the preponderance of the evidence is against a finding that the Veteran has additional disability proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, or by an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Compensation for additional disability under 38 U.S.C.A. § 1151 for VA treatment provided in April 2007 and July 2007 is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2008, VA notified the Veteran of the information needed to substantiate and complete his claim.  

VA has obtained records of treatment identified by the Veteran, including VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The Veteran has not identified any additional records that could be used to support his claim.  (The Board acknowledges that the identified private treatment records were provided by the Veteran and not obtained by VA pursuant to signed release forms provided by the Veteran.  However, the Board notes that the provided records include those from all identified treatment providers and cover the full time period at issue.  Additionally, the Veteran, who is represented by counsel, has not identified any records that remain outstanding, to include during his prior appeal to the Court.  Therefore, the Board finds that all pertinent and identified treatment records have been associated with the Veteran's file.)

Pursuant to the Board's February 2011 remand, an initial VA examination and medical opinion was provided in March 2011.  Pursuant to the July 2014 JMR, a supplemental opinion (from the same examiner) was obtained in April 2015.  As is discussed in more detail below, the opinions, taken together, contain informed discussion of the pertinent medical history sufficient to decide the claim at issue herein and satisfy the questions posed in the Board's prior remands and the JMR.  

Additionally, as is discussed in more detail below, the July 2014 JMR was based on an inaccurate reading of the record by the parties with respect to the VA examiner's comment that the Veteran exercised against medical advice.  Thus, to the extent that the parties agreed that there was an apparent inconsistency in the March 2011 medical opinion, such agreement was premised on an incomplete or inaccurate review of the record (which the Board acknowledges is not insignificant in size and complexity), and does not reflect an actual deficiency in the March 2011 opinion.

Therefore, the Board concludes that there has been substantial compliance with the prior remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran was provided a copy of the opinions and afforded an opportunity to respond. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  The Veteran has not contended, and the evidence does not otherwise show, that the VLJ who conducted the hearing committed prejudicial error, either by failing to adequately apprise the Veteran of the issues presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103 (c)(2); Bryant.  In any event, the Board observes that, throughout the pendency of his appeal, the Veteran has displayed actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Thus, even presuming, without conceding, that the Veteran's hearing did not fully comply with the Bryant provisions, any such error was harmless in light of the actual knowledge of those provisions demonstrated throughout the appeals period.  38 C.F.R. § 3.103 (c)(2).  Furthermore, there is no indication that the Veteran, who is represented by counsel, raised any Bryant issues when this matter was previously before the Court, and the Board further notes that he did not respond to the Board's express offer of an additional hearing (which would also have provided the opportunity to correct any error under Bryant); accordingly, there is not indication that he was otherwise denied due process.
 
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment in April 2007 and July 2007 and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159 (c).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for alleged additional disability that he alleges resulted from treatment provided by VA in April 2007 and July 2007.  

Under 38 U.S.C.A. §  1151, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (a).  To be awarded compensation under section 1151, the veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361 (b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361 (c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361 (d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361 (d)(2).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

The Veteran's claim for 38 U.S.C.A. § 1151 benefits is premised on his assertion that VA treatment in April 2007 and July 2007 resulted in increased disability.  

Prior to the events at issue, the Veteran had an extensive prior history of peripheral vascular disease and coronary artery disease, to include (failed) prior stent placement in August 2006.  The recommended treatment included cessation of smoking.  (See January 2007 VA treatment record).  

In March 2007, the Veteran sought treatment at the VA Medical Center (MC) in Muskogee, Oklahoma, for acute worsening of left lower extremity pain with exercise that limited his walking to 50 yards.  Examination revealed occluded superficial femoral artery with reconstitution at the popliteal.  Admission for in-patient treatment was recommended, but the Veteran elected to leave against medical advice.  He was cautioned that he could lose his leg. 

That same month, he sought follow-up treatment from the Oklahoma City VAMC.  He was admitted for in-patient treatment, and a femoral popliteal bypass was recommended.  The Veteran was informed that the surgery could be performed that morning, and was cautioned that delaying treatment could lead to loss of the leg.  However, he elected to postpone treatment until April and was discharged.  He was instructed not to smoke and offered cessation aids, but the Veteran declined assistance.  

In April 2007, the Veteran was admitted to Oklahoma City VAMC for surgical treatment of left lower extremity arterial occlusive disease.  At that time, he could not walk farther than 100 yards due to claudication pain.  He reported a 40 year history of smoking 2 packs of cigarettes per day, but had reduced to one-half pack daily; he had smoked that morning.  

The procedure performed was a left femoral artery to posterior tibial artery bypass with in situ saphenous vein graft.  The operation report notes that the consent discussion included specific discussion that the Veteran would be at risk of infection, due to the length of the wound.  The odds of infection, wound breakdown, or other wound-related problem were estimated at 25 percent.  The Veteran was also specifically informed that if the graft failed, he was at risk for amputation of the leg.  Additional risks, to include nerve damage, heart attack, and stroke, were also discussed.  A signed copy of the consent form is associated with the record.  At discharge, the Veteran was advised to avoid strenuous exercise of the lower extremities for six weeks and to refrain from smoking.  

On follow-up two weeks later, the Veteran reported that he was doing well and had been able to walk around Wal-Mart for 15 minutes without pain.  He denied any pain or drainage related to his leg wound.  On physical examination, there were two small areas, 1 and 2 cm in length, where the wound had opened.  He was to continue mild exercise with daily walking. 

At the end of April, the Veteran sought VA emergency room treatment for problems with wound healing.  At that time, a 6 inch portion of the wound had dehisced with erythema surrounding.  Cellulitis was present.  Antibiotics were prescribed.  

The Veteran sought follow-up treatment in May 2007 for complaints that the lower incision was opening and had become redder.  There was no purulent or foul smelling draining.  The wound measured 7 cm long by 1.5 cm wide by 0.5 cm deep.  The assessment was fat necrosis with surrounding cellulitis and antibiotic treatment was prescribed.  Records of follow-up treatment that same month at the vascular clinic indicate wound breakdown with infection; additional antibiotic treatment was ordered.  VA treatment records from the end of May indicate that a small area of incision near the ankle remained unhealed, but was slightly improved.  The Veteran reported that the wound was much shallower and less red than previously.  At that time, the wound measured 5 cm long by 2 cm wide by 5 mm deep, with beefy red granulation tissue.  Claudication was decreased.  Stenosis of the graft was noted.  

June 2007 VA treatment records note stenosis of the graft, with otherwise good blood flow; additional intervention was scheduled for the following month.

In July 2007, at Oklahoma City VAMC, an angioplasty and stent placement was performed to improve blood flow to the left lower extremity.  A signed copy of the consent form for that procedure is associated with the record, and notes disclosure of risks, to include re-blockage or narrowing of blood vessels and infection.  At that time, he was advised to remain in the hospital for additional treatment on an in-patient basis, and that without such intervention at that time he might not be a candidate for future intervention and could lose his leg.  (See July 11, 2007, VA treatment record, noting that the resident spent 15 minutes explaining the risks of forgoing treatment at that time, to include loss of limb.)  The Veteran voiced understanding of the risks, but elected to forgo the recommended inpatient treatment and return home.  He was advised to stop smoking.  There was no apparent infection at that time.

On follow-up treatment later that month, the Veteran reported continued left leg pain that prevented him from walking more than 100 yards (i.e., he was at his baseline prior to the April 2007 graft).  Imaging revealed that the in situ graft was occluded.  The Veteran also reported pain associated with the incisional wound, but he stated that it was "looking better."  At that time, the wound measured 9 cm by 2.5 cm, with pink, viable granulation tissue throughout.  The wound was clinically assessed as healing well with visible improvement.  It was noted that the Veteran was not a candidate for further intervention, and he was encouraged to stop smoking.  

August 2007 VA treatment records reflect additional treatment for complaints of left leg pain and slow or nonhealing surgical wound.  The wound was granulating well, but not significantly smaller.  It was noted that the left leg graft was occluded, and additional surgery was suggested, although the risk of complication was apparently greater than on prior surgical treatment.  The Veteran requested additional time to consider the proposed surgical treatment.  He was encouraged to stop smoking.  Later that month he sought additional treatment for leg pain, and was found to have a recurrence of cellulitis.  Antibiotic treatment was initiated.  He agreed to the proposed surgery, but did not wish to remain at the VA facility at that time.

In September 2007, the Veteran was admitted to Saint Francis Hospital for treatment of cellulitis.  On admission, there was a 10 centimeter area of necrosis down to the fascial layer with malodor, secondary to microvascular disease and infection.  He underwent whirlpool treatment and intravenous antibiotics.  The examining physician noted that the wound was unlikely to heal without a decent blood supply.  At discharge, the cellulitis appeared to have resolved, and there was an area of granulation tissue at the base of the wound that was consistent with the healing process.  The Veteran was discharged with instruction to elevate his leg above his heart as much as possible to reduce swelling and aid in the healing process.  

That same month, the infection returned and the Veteran subsequently sought additional VA treatment.  At that time, the wound was large.  The upper edges had granulation, and the lower edges had necrosis and fibrinous exudate.  The left leg graft remained occluded.  Additional surgery was scheduled.  The Veteran expressed reluctance to proceed with surgery and his belief that the wound was healing.  He wanted to try a wound vac.  He was informed of the possibility of limb threatening ischemia.

The Veteran sought a second opinion from the Labette County Medical Center Wound & Skin Healing Center.  At that time, the wound measured 15 cm in length by 7.1 cm wide and 0.2 cm deep.  Color was 10 percent red, 10 percent yellow, and 80 percent black.  It was described as necrotic, nonhealing, and consistent with infection.  Necrotic tissue was debrided.  Wound healing potential was assessed as poor, due to compromised vasculature and status as poor surgical candidate.  The Veteran was advised that there was no guarantee that his leg could be saved, given the extensive arterial disease.  

The Veteran subsequently canceled his scheduled VA surgery in favor of treatment by private providers.  He was informed at that time of the risks of worsening infection and possible limb loss due to limited blood flow.  (See September 20, 2007, VA treatment record addendum.)

The Veteran continued to be treated at the Labette County facility in October 2007, to include wound cleaning and redressing.  That month, the maximum length of the wound was 17.5 cm, the maximum width 10.5 cm, and the maximum depth of 0.5 cm.  Color ranged from 10 percent red and 90 percent yellow to 50 percent each, red and yellow, with muscle and tendon exposed and no odor.  The periwound area showed improvement with decreased area of weeping.  Pain was evident, and findings were consistent with advanced arterial disease.  Wound vac treatment was initiated.  Eventually, the wound vac could not be reapplied because the drape could not be secured to the skin.  He was treated for a fungal infection in the periwound area.  Pitting edema was present.  The Veteran's wound healing potential was assessed as poor due to compromised vasculature.  The "reality of probable amputation" due to wound deterioration was discussed, as tissue was necrosing faster than healing.  Hyperbaric treatment was recommended.  

In late October 2007 into early November 2007, the Veteran was hospitalized at a private facility for additional treatment for his nonhealing leg wound, to include methicillin resistant staphylococcus aureus (MRSA) infection.  In the history provided at admission, the Veteran admitted that "[a]fter his surgery, [he] did not follow directions" and "was very active."  On admission, the wound was 15 by 10 cm, ulcerated, and revealing tendon.  There was extensive cellulitis of the left calf.  It was noted that a skin graft was not medically appropriate in the Veteran's case, and that amputation might be a "good option."  He was treated with antibiotics and instructed to stop smoking.  He was again hospitalized in November 2007 for possible amputation, but due to physical findings the private physician opted to attempt to salvage the limb and the amputation procedure was aborted.  (See, e.g., November 13, 2007, operative report.)  

On December 2007 examination associated with a claim for SSA benefits, the examiner recorded the Veteran's history of a nonhealing left leg wound resulting from poor blood flow.  At that time, he reported smoking one pack daily for over 20 years.  A large ulceration with drainage was noted.  Private Doppler arterial flow studies from that same month indicated severely obstructive pulse contours in the left dorsalis pedis area consistent with severe peripheral vascular disease.  

VA treatment records from early December 2007 noted that he declined further surgical treatment at that time.  He was advised that waiting too long could result in a nonsalvagable limb.  He acknowledged the risk, and reported that he was receiving private wound care. 

The Veteran received additional private treatment in December 2007, to include a period of in-patient treatment mid-month.  Records reflect that the wound was still unhealthy, with the Veteran unable to tolerate the wound vac.  Hyperbaric treatment was recommended, but was not approved by VA.  VA treatment records reflect that the wound continued to be quite large (17 cm long), and cover approximately one-half of the leg, circumferentially.   

From late December 2007 into January 2008, the Veteran was admitted for inpatient treatment at Oklahoma State University Medical Center, to include urgent arteriogram and possible limb salvage.  Upon admission, the wound measured approximately 20 cm long by 15 cm wide and 8 cm deep.  There was severe stenosis of the veins.  A wound vac could not be placed due to the severity of the wound.  Hyperbaric treatment was discussed, but it was felt that such treatment would not be successful prior to revascularization of the macrovascular system.  Intravenous antibiotics were prescribed to treat infection of the wound.  He was instructed to follow-up regarding surgery for an additional vein graft with cadaver anatomy.    

In January 2008, the Veteran received hyperbaric treatment at a private facility.  At the start of treatment, the wound was 16 cm long by 12.7 cm wide and 2.3 cm deep.  Although the wound appeared initially to show signs of improvement as a result of hyperbaric treatment, by the end of the month the wound was still open to the tendons and showing further deterioration, including gangrenous changes and more erythema, with bone exposure and erosion into the bone.  Amputation was recommended to save the knee joint.  Hyperbaric treatment of the open leg wound was discontinued.  

In February 2008, the Veteran's left leg was amputated below the knee.  The procedure was carried out in a private facility.  Following surgery, the Veteran left against medical advice, but later returned for additional treatment.  In the months following, additional treatment was necessary due to difficulty with post-amputation wound healing.  (See, e.g., April 2008 private treatment records.)

The Veteran provided testimony at a July 2010 Board hearing.  He stated that he had stents placed prior to the treatment at issue and that, prior to the April 2007 graft, he could only walk 50 yards and was told that additional stenting would not be possible.  He stated that, after the graft, he could walk again, but that there was a small area of the surgical wound that had some difficulty healing.  He testified that he was told that additional blood flow was necessary to aid in healing, but that after additional treatment "it shut back down."  He testified that additional surgical treatment was proposed, but that he obtained a second opinion from a private treatment provider and declined the additional treatment recommended by VA.  He testified that he again was limited to walking 50 yards prior to resting, and that his wound would not heal.  The Veteran testified that the April 2007 graft worked well, but that he had problems after the July 2007 stent placement.  (See Hearing transcript, page 16).  

A VA medical opinion was obtained in March 2011.  The Veteran was physically examined and the medical record reviewed.  The examiner noted the Veteran's history of smoking (summarized as 1 pack per day for 40 years) and longstanding peripheral and central vascular disease, prior myocardial infarctions, history of congestive heart failure, prior coronary angioplasties, and prior stent placements in both lower extremities.  The examiner noted that the Veteran was advised, prior to the April 2007 VA graft procedure, regarding the risk of infection and, should the graft fail, possible amputation.  The examiner noted that post-operative instructions advised against smoking and strenuous lower extremity exertion for 6 weeks.  The examiner noted that improvement was seen on post-operative visit in April 2007, to include the ability to walk around a store for 15 minutes without pain.  The examiner noted that over the next few months, the wound was found to have opened and then became infected, that areas of the graft became occluded (stenosis), that the Veteran was able to walk over 2 miles, and that surgery was scheduled to stent the areas of occlusion in the graft.  

As for the July 2007 procedure, the examiner noted that two stents were placed and that the Veteran was discharged in stable condition with no apparent infection.  Later that month, the Veteran was unable to walk more than 50 yards, and imaging revealed that the graft was totally occluded.  The wound was healing well at that time.  The examiner noted that the following month, further intervention was proposed, but that the Veteran preferred to think about it, and that he continued to smoke.  The examiner summarized the subsequent treatment, to include debridement, intravenous antibiotics, and hyperbaric oxygen, that ultimately resulted in a below-the-knee amputation.  

The VA examiner opined that the Veteran did not experience any additional disability as a result of the April 2007 graft, as evidenced by his ability to walk considerably farther post-treatment than prior to the graft procedure.  However, the Veteran's ability to walk was greatly reduced following the July 2007 stent procedure.  Therefore, the VA examiner concluded that additional disability resulted from that procedure.  

The examiner opined that the additional disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The examiner explained that the additional disability, to include infection, was the result of the Veteran's "severe peripheral and coronary vascular disease," as well as his "early exercise, poor existing perfusion, and continued cigarette smoking" (and not as a result of VA-provided treatment.)

With respect to whether the additional disability was caused by an event not reasonably foreseeable or whether risks were possibly disclosed and informed consent obtained, the examiner explained that the Veteran "was counseled prior to surgery about possible risks including infection and possible BKA [below-the-knee amputation] should the graft fail." 

Pursuant to the July 2014 JMR and subsequent November 2014 Board remand, a supplemental VA medical opinion (from the same examiner) was obtained in April 2015.  After review of the record, the examiner stated that there was no evidence of excess vigorous exercise other than the Veteran's own statement to that effect.  The examiner further clarified that walking around a Walmart for 15 minutes was not vigorous exercise and was, in fact, appropriate and essential activity necessary to aid in healing.  As for whether the Veteran suffered additional disability as a result of the April 2007 femoropopliteal bypass, the examiner reiterated the prior opinion that no additional disability resulted, as evidenced by additional functional ability (increased walking distance from 100 yards to 2 miles.)  The examiner noted that there was poor wound healing and continued advancement of the underlying peripheral vascular disease due to the Veteran's continued smoking.  As for the July 2007 stenting procedure, the examiner reiterated the opinion that there was additional disability, as evidenced by walking ability decreased to 50 yards.  However, the examiner reiterated that the additional disability was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgement, or similar error in fault, nor was it caused by an event not reasonably foreseeable.  The examiner explained that the Veteran was a high risk candidate for surgery, and that his chances for a successful outcome would have increased had he abstained from smoking, as he was specifically advised to do.  The examiner again noted that the risks of infection and amputation had been disclosed to the Veteran.  

(The Board acknowledges that the April 2015 opinion initially appears to be internally inconsistent, as the first sentence in the first paragraph of the opinion states that neither the April 2007 nor the July 2007 procedure resulted in additional disability, but in the second paragraph concludes that the July 2007 procedure did result in additional disability.  However, reading the medical opinion as a whole, as is required, the Board notes that the rationale in the first paragraph refers exclusively to the April 2007 procedure.  The Board also notes that this reading is consistent with the prior opinion provided by the same examiner.  Consequently, the Board finds that reference to the July 2007 procedure in the first sentence of that paragraph is a drafting error.)

The Board acknowledges the Veteran's lay contentions, generally, that his condition worsened after, specifically, the July 2007 VA stent procedure.  However, while he is competent to describe observable symptoms and the sequences of certain events, he has not demonstrated that he has the training or expertise necessary to medically associate his additional disability with his VA hospital treatment.  See 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The medical evidence of record does not support the Veteran's claim.  The VA medical opinion concedes that, following the July 2007 procedure, there was additional disability.  However, the examiner explained that the eventual outcome, to include infection (and, by extension, the amputation as a result of the infection), was a foreseeable risk based on - and caused by - the Veteran's underlying (non-service-connected) medical condition, as well as his decision to smoke and act against medical advice.  This rationale is supported by the medical record, which includes documentation that the Veteran had a prolonged history of vascular disease, had previously required stents for occluded veins, was informed of the risk of infection and other unfavorable outcomes prior to the April 2007 and July 2007 procedures, was informed of the risk of amputation prior to the April 2007 procedure, continued to smoke, exercised against medical advice, and frequently postponed or canceled recommended treatments, even when advised that he could lose his leg as a direct result of these actions.  (While he was not specifically re-informed of the risk of amputation prior to the July 2007 procedure, he was informed of such risk prior to leaving the VA facility against medical advice-that is, his deliberate (willful) choice was to forgo medical treatment that had been recommended as necessary to maximize the possibility that the July 2007 procedure was successful.)  The VA medical opinion's rationale is also supported by the private treatment records, which note that a successful outcome was unlikely, given the Veteran's extensive arterial disease (i.e., not as a result of VA treatment.)  (See, e.g., September and October 2007 private treatment record from the Labette County facility.)

There is no evidence in the record, to include the Veteran's lay testimony, that the VA procedures themselves involved carelessness, negligence, lack of proper skill, error in judgment or other instance of fault or that VA failed to exercise the degree of care expected by a reasonable treatment provider.  Indeed, as already noted, VA recommended additional in-patient and surgical treatment that the Veteran elected not to pursue.  The Board acknowledges the Veteran's argument, through prior representation, that he did not consent (and could not have consented) to infection and amputation.  (See November 2013 IHP).  However, the record reflects that these particular risks were expressly disclosed to him prior to the VA procedures at issue, and that his signed consent to proceed was obtained.

The Board acknowledges that, in the July 2014 JMR, the parties agreed that the VA examiner appeared to describe walking around a store for 15 minutes as "vigorous exercise."  The Board has comprehensively re-reviewed the record and finds that this interpretation of the examiner's March 2011 opinion is in error.  As noted in the recitation in the facts above, the relevant portion of the report refers to two separate medical records:  (1) an October 2007 private treatment record, noting the Veteran's own lay report, upon admission to in-patient hospital treatment, that he did not follow medical advice and was very active after the April 2004 graft and (2) an April 2007 VA postsurgical follow-up record, noting that he was able to walk around a store for 15 minutes without difficulty.  Thus, the Board finds that the parties (whose agreement is not the "law of the case") misread the March 2011 examination report and that the examiner was not implying that walking around a store for 15 minutes was "vigorous exercise," but, rather, referring to the Veteran's own confession (which the Board finds credible, as it was offered while seeking treatment for a serious medical condition) that he acted against medical advice to limit physical activity.  The Board further finds that, to the extent that either the JMR or the subsequent Board remand suggests, based on this misreading of the record, that the March 2011 opinion report was inadequate, such interpretation is contradicted by the evidence of record cited above.  

The Board also acknowledges the January 2016 argument, submitted by the Veteran's attorney, that the April 2015 supplemental opinion did not adequately discuss whether the Veteran was counseled against tobacco use or whether consent was obtained, and that the consent forms are not associated with the record.  Contrary to the attorney's assertion, the signed consent forms for the April 2007 and July 2007 procedures, as well as the narrative records detailing the specific risks discussed, are associated with the record and cited above.  Furthermore, the March 2011 opinion specifically addressed the risks disclosed as part of the consent process, to include infection and amputation, and that the Veteran was advised (in connection with the April 2007 procedure) to stop smoking and limit physical activity.  Additionally, as noted above, the record clearly demonstrates that the Veteran was repeatedly cautioned by VA and private treatment providers that he should stop smoking, to include prior to and after the procedures at issue herein.  Thus, the Board finds that the arguments submitted in January 2016 are contradicted by the medical evidence of record.  

The Board is not unsympathetic to the Veteran's situation and acknowledges that the outcome of his medical treatment was, ultimately, not as favorable as hoped.  However, the existence of additional disability, alone, is not sufficient to warrant compensation 38 U.S.C.A. § 1151, absent a showing of fault on the part of VA, an unforeseeable outcome, or failure to obtain informed consent.  Here, there is no indication in the record that the treatment itself was improper.  The ultimate outcome was both foreseeable (and foreseen) and was disclosed as part of the (documented) consent process.  Furthermore, the medical evidence of record, to include the March 2011 and April 2015 VA opinions, indicates that the ultimate outcome was the result of the continuation of the underlying disease process and the Veteran's "failure to follow properly given medical instructions."  38 C.F.R. § 3.361 (c)(2) and (3).  

In summary, there is no competent evidence showing that any additional disability resulting from the April 2007 and July 2007 VA procedures is the product of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable, or that informed consent was not obtained.  Consequently, the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  The doctrine of reasonable doubt was considered by the Board; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for peripheral vascular disease of the left lower extremity with resultant amputation, claimed as due to VA treatment in April 2007 and July 2007, is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


